The opinion of the Court was delivered by
Fenner, J.
The defendant, Mrs. Watts, was separated in property from her husband by a judgment rendered in May, 1875, the validity of which is not questioned.
In February, 1879, her husband came to New Orleans with a letter from her addressed to plaintiffs, authorizing him to make with them necessary arrangements to carry on her planting operations for that year.
Plaintiffs refused to deal with him, hut said that if Mrs. Watts would come and make her application in person, they might furnish her. She then came and applied in person for the advances. Mr. Cliaffe says she told him that she owned the stock and implements on the places leased, and that they were leased by herself, and similar statements had been made previously by her husband.
There exists a conflict between the testimony of Mr, Challe and Mrs. Watts on these subjects, but there are so many contradictions and inconsistencies in the latter’s statements, that the testimony of Mr. Chañe certainly far outweighs hers, which contradicts not only the testimony of Chaffe, but that of Mackey, and even her own. On these statements, an arrangement was made between plaintiffs and Mrs. Watts in person, for advances to enable her to cultivate the plantations, and a crop lien was executed by her, with the authorization of her Inis*325band for snob advances, with express understanding that the account with plaintiffs was to be kept in Mrs. Watts’ name, but that her husband was authorized to draw or order against her account as her agent and over his signature as sucli.
Under these arrangements the plaintiffs made advances during the years 1879, 1880 and 1681. The operations resulted in heavy loss and indebtedness to defendants, for which, in 1882, the notes sued on were executed by Mrs. Waits with the authorization of her husband. Not only were the dealings exclusively between Mrs. Watts and plaintiffs, but the business of the plantations was conducted entirely in the name of Mrs. Watts, the leases to the sub-tenants and all other affairs being conducted entirely in her name, her husband never appearing therein except as her agent.
There is no pretense that the advances and supplies were not used in the business of the plantations, which had been represented and conducted exclusively as the separate business of the wife.
Under these circumstances, nothing seems wanting to fix the liability of the wife.
But in the defense to the snit, it appears that the plantations so cultivated had been leased for a term of five years in the name of the husband. This-was not known to plaintiffs and was contrary to the express representations to them of both the husband and wife. At the date when the arrangement was made between Mrs. Watts and plaintiffs, in February or March, 187.9, this lease was not recorded, but was only put of record afterwards in April, 1879.
This is the sole fact upon which the exemption of Mrs. Watts from liability is claimed.
It is totally insufficient to sustain such defense. It would give effect to a gross fraud to permit it.
Whatever effect the record of the lease might have had as notice to plaintiffs, is destroyed by the fact that, although the lease antidated, the record thereof was subsequent to the completion of the arrangement with plaintiffs.
But, under the circumstances of this case, the lease is, in any event, of no consequence. The question is not in whose name the plantations were leased, but who cultivated them, and whose business the cultivation was. There is nothing to prevent a husband from permitting his wife, separate in property, to cultivate and conduct for her own account a plantation leased or even owned by himself, when he has neither means nor credit to conduct it, and when, as in this case, *326the wife had purchased, in execution of her judgment of separation, all the property of her husband, including mules and other essentials for working a plantation.
And if he permits her to do so and she conducts the plantation in her own name and for her own account, as her separate business, she cannot repudiate debts contracted by herself for tíre conduct of such business, and actually used in the conduct thereof.
In the case of Bank vs. Bruff, 33 Ann. 624, we said: “ The general capacity of a married woman to contract, like all other rational beings of competent age, is restricted only by the necessity of her being authorized by her husband or by the court, and by the absolute prohibition to bind herself for the debts of her husband or of the com m unity.”
Here Mrs. Watts was duly authorized by her husband.
There existed no community between her and her husband, that having been terminated by the judgment of separation.
If, then, she has not bound herself for the debt of her husband, it should seem that her contract cannot be questioned.
How can it be said that the debt here sued on is the debt of the husband. It arises from a contract between Chaffe & Sons and Mrs. Watts. The plaintiffs never contracted with Watts. .They expressly refused to contract with him or to have any dealings with him. It would be absurd for them to claim to be creditors of Watts. Therefore, Mrs. Watts has not bound herself for the debts of her husband.
But it is claimed that it must be shown that the moneys and supplies advanced enured to the separate benefit of the wife.
Admitting this to be true, the record shows that they were actually used for the purposes for which they were advanced, to wit: in the business of cultivating the plantations, which business was represented by both the husband and the wife to be the separate business of the latter, which was conducted in her name and as her business, in all the dealings connected therewith, not only in those with plaintiffs but in those with all other persons, not excepting the landlord himself.
It is perfectly clear that, had the business resulted profitably, she could have held the avails thereof against her husband or his creditors.
Can she, now, by simply saying there was a secret understanding between my husband and myself that this business, conducted in my name and held out and represented to all the world as mine, was really the business of my husbaud, and, therefore, the debt contracted by me was for his benefit—defeat and defraud her creditor?
*327The proposition is monstrous, It was met in the case of Bank vs. Bruff already cited.
There the wife had become surety for the debt óf a commercial firm of Leo Babin. It turned out that her husband was a silent partner of Babin, which fact, however, was concealed from the party who received the wife’s surety-ship. When this fact was opposed to his recovery, we said, the dealings of the parties “justified innocent third parties to treat Mrs. Bmfi'as contracting to secure the individual debts of Leo Babin, and she is now estopped from alleging that the debts which she intended to secure, were, those of her husband. To release her now from her contract of surety-ship, on the ground of her husband’s interest in the house of Leo Babin, when such connection had been designedly concealed for the purpose of her husband’s fraudulent protection, would be to convert the laws for the protection of married women into means of deluding and insnaring innocent parties into legal pit-falls, and would inaugurate a system of legalized deception and fraud.” Bank vs. Bruff, 33 Ann. 626.
The application is obvious with this difference, that there, the wife had, in point of fact, bound herself for the debt of her husband; while here we are satisfied that the business was, in fact, the wife’s, and would have been maintained as such against any claim of the husband or his creditors.
The doctrine that a married woman is not subject to the law of estoppel is subject to limitations, when she seeks to perpetrate deliberate frauds.
The case just quoted affords one example of such limitations; and in the learned opinion in Henry vs. Gauthreaux, 32 Ann. 1103, the organ of this Court gives other examples supported by exhaustive (¡notations of French and Roman authorities.
The instant case is as strong as could be conceived for the application of such limitations, which are thus emphatically announced by the Chief Justice in the case of Henry vs. Gauthreaux: “ While the law and the jurisprudence have, at all times, favored married women in the assertion of their rights, they have never intended, and do not contemplate, to protect tliem in ihe perpetration oi fraudulent practices by which to enrich themselves gratuitously at the expense of their neighbors * * under the remarkable system of civil law which exists in this State, and in which both law and equity are admirably blended, married women, who have become guilty of fraudulent representations to obtain money, should be held as insuperably *328estopped from repudiating tlieir conduct, sanctifying their wrongful deeds, and from exonerating themselves from responsibility towards Iona fide creditors.”
This language is, perhaps, even too broad and emphatic; but as applied to the case then under consideration and to the present case, the doctrine is clearly correct.
The pretense here made that the wife only acted as she did under the stress of marital influence, is equally disposed of by the Henry case, where the wife charged that she asted under “ marital threats, coercion and violencebut the court disregarded this on the ground that “ the only evidence offered to substantiate this ground oi complaint is that of plaintiff herself, unsupported, in any respect, by any corroborating testimony. It is so weak, so open to suspicion, so unpalatable, that it is not entitled to the least weight, particularly as nothing shows that the mortgage creditor had any knowledge of the facts and threats charged.”
The same circumstances exist here; and the conduct of the wife, extending over a series of years, has been too consistent and long-continued to admit of such explanation.
No greater calamity could befall the true interests of married women, as a class, than to maintain such defenses as are here presented; since it would render all dealings with them impracticable and would utterly destroy their power of obtaining credit or conducting business.
One of the most beneficent objects of the laws authorizing separation of property, is to emancipate, not only the property, but also the industry, of the wife from control of an insolvent husband, and to enable her to earn a livelihood for herself and family, free from his debts and embarrassments.
It enables her to conduct business on her own account and for her own benefit. To apply to her transactions in the conduct of such business the. same restrictions which are applied to wives not separated, would be to ignore a chief object of the law in emancipating her from those powerful presumptions under which all the transactions and acquisitions of either spouse are assigned to the legal community of which the husband is the head.
She cannot be permitted to abuse this privilege, by inducing innocent third persons to contract with her on the faith of her own representations that the business which she conducts in her own name and ostensibly for her own account is her business, and afterwards repu*329diating her obligations upon the pretense that such business was really that of her husband.
A doctrine so subversive of morality and hostile to reason finds no countenance in any decision that was ever rendered by the Supreme Court of Louisiana.